DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a surgical instruments comprising an articulation drive that provides for high articulation angles that includes the combination of recited limitations in claims 1, 2, 4, 6, 7, 8, 12, 13, 17, and 19. The art alone or in combination did not teach wherein he art alone or in combination did not teach wherein a surgical instrument comprising: (Claim 1) wherein said distal end effector portion is rotatable relative to said proximal end effector portion relative to said end effector rotation joint; and an articulation drive, comprising: a first articulation driver configured to drive said end effector when said articulation drive is in a first state; and a second articulation driver configured to drive said end effector when said articulation drive is in a second state, wherein said first articulation driver is not operably engaged with said end effector when said articulation drive is in said second state, and wherein said second articulation driver is not operably engaged with said end effector when said articulation drive is in said first state (Claim 2) wherein said first articulation driver and said second articulation driver extend through said articulation joint but do not extend through said end effector rotation joint; (Claim 4) wherein rotation of said end effector occurs relative to said end effector rotation joint; and an articulation drive, comprising: an articulation actuator; a first articulation driver configured to drive said end effector when said articulation drive is in a first state; and a second articulation driver configured to drive said end effector when said articulation drive is in a second state, wherein said first articulation driver is operably engaged with said articulation actuator when said articulation drive is in said first state, wherein said second articulation driver is not operably engaged with said articulation actuator when said articulation drive is in said first state, wherein said second articulation driver is operably engaged with said articulation actuator when said articulation drive is in said second state, and wherein said first articulation driver is not operably engaged with said articulation actuator when said articulation drive is in said second state. (Claim 6) wherein said shaft has a first portion having a first diameter and a second portion having a second diameter smaller than said first diameter, and wherein said first articulation driver and said second articulation driver extend through said second portion of said shaft; (Claim 7) wherein rotation of said end effector occurs independently from an articulation motion of said end effector; and an articulation drive, comprising: a first articulation driver configured to drive said end effector when said articulation drive is in a first state; and a second articulation driver configured to drive said end effector when said articulation drive is in a second state, wherein said first articulation driver is not operably engaged with said end effector when said articulation drive is in said second state, wherein said second articulation driver is not operably engaged with said end effector when said articulation drive is in said first state. (Claim 8) wherein said articulation drive further comprises an articulation drive shaft and a drive coupler, wherein said drive coupler is rotatable between a first position and a second position, wherein said drive coupler operably couples said first articulation driver to said articulation drive shaft when said drive coupler is in said first position, and wherein said drive coupler operably couples said second articulation driver to said articulation drive shaft when said drive coupler is in said second position; (Claim 12) wherein said end effector rotation joint is configured to enable independent rotation motions of said end effector distal relative to said articulation joint; and an articulation drive, comprising: a first articulation driver configured to drive said end effector when said articulation drive is in a first state; a second articulation driver configured to drive said end effector when said articulation drive is in a second state; an articulation drive shaft; and a drive coupler, wherein said drive coupler is rotatable between a first position in said first state and a second position in said second state, wherein said drive coupler operably couples said first articulation driver to said articulation drive shaft when said drive coupler is in said first position, and wherein said drive coupler operably couples said second articulation driver to said articulation drive shaft when said drive coupler is in said second position; (Claim 13) wherein said second articulation driver is uncoupled from said drive coupler when said drive coupler is in said first position, and wherein said first articulation driver is uncoupled from said drive coupler when said drive coupler is in said second position; (Claim 17) wherein said end effector rotation joint is configured to enable independent rotation motions of said end effector distal relative to said articulation joint; and an articulation drive, comprising: a first articulation driver configured to drive said end effector when said articulation drive is in a first state; a second articulation driver configured to drive said end effector when said articulation drive is in a second state; an articulation drive shaft; and a drive coupler, wherein said drive coupler is rotatable between a first position in said first state and a second position in said second state, wherein said drive coupler operably couples said first articulation driver to said articulation drive shaft when said drive coupler is in said first position, and wherein said drive coupler operably couples said second articulation driver to said articulation drive shaft when said drive coupler is in said second position; (Claim 19) wherein said shaft has a first portion having a first diameter and a second portion having a second diameter smaller than said first diameter, and wherein said first articulation driver and said second articulation driver extend through said second portion of said shaft. The closet prior art of record Overmyer et al. (U.S. Patent Publication No. 2016/0174978 Al) in view of Ishida et al. (U.S. Patent Publication No. 2015/0032150 Al) fail to disclose the above limitations alone or in combination. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771